                                                              United States Bankruptcy Court
                                                              Northern District of California
Kolli,
       Plaintiff                                                                                                       Adv. Proc. No. 21-05007-SLJ
Srinivasan,
       Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0971-5                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: May 07, 2021                                               Form ID: DFT                                                               Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 09, 2021:
Recip ID                 Recipient Name and Address
pla                    + Rajani Kolli, c/o Farsad Law Office, P.C., 1625 The Alameda, Suite 525, San Jose, CA 95126-2224
dft                    + Vikram Srinivasan, 440 Dixon Landing Road G201, Milpitas, CA 95035-2201

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 09, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 7, 2021 at the address(es) listed below:
Name                               Email Address
Arasto Farsad
                                   on behalf of Plaintiff Rajani Kolli farsadecf@gmail.com farsadecf@ecf.courtdrive.com


TOTAL: 1




           Case: 21-05007                Doc# 9          Filed: 05/09/21              Entered: 05/09/21 21:17:25                        Page 1 of 2
Form DFT




                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In Re:
Vikram Srinivasan                                           Case No.: 20−51735
Debtor(s)                                                   Chapter: 11

Rajani Kolli                                                Adversary Proceeding No. 21−05007
Plaintiff(s)

vs.

Vikram Srinivasan
Defendant(s)




                                               ENTRY OF DEFAULT


It appears from the record that the following defendant failed to plead or otherwise defend in this case as required by
law.



                                                  Vikram Srinivasan


Therefore, default is entered against the defendant as authorized by Federal Rule of Bankruptcy Procedure 7055.




Dated: 5/7/21                           For the Court:

                                        Edward J. Emmons
                                        Clerk of Court
                                        United States Bankruptcy Court




                                        Tracie Williams
                                        Deputy Clerk




      Case: 21-05007        Doc# 9      Filed: 05/09/21       Entered: 05/09/21 21:17:25            Page 2 of 2
